Citation Nr: 0507939	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  02-00 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for hypertensive heart 
disease, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for a right index 
finger disability, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities.

4.  Entitlement to dependents' educational assistance 
benefits pursuant to 38 U.S.C.A. Chapter 35.


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to April 
1963.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 decision by the RO in 
Philadelphia, Pennsylvania, which denied the issues on 
appeal.

The Board entered a decision on April 2, 2003, which denied 
the issues on appeal.    The veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court) and in 
July 2003, the Court ordered that the April 2, 2003, Board 
decision be vacated and the matter remanded for further 
readjudication.
 
In a September 2003 letter, the Board advised the veteran 
that his attorney, Mr. R. Edward Bates, had his authority to 
represent VA claimants revoked by VA, effective July 28, 
2003.  In essence, it meant that the Board, as well as other 
VA organizations, could no longer recognize Mr. Bates as the 
veteran's representative.  In the letter, the veteran was 
provided several options with respect to his representation 
choices, however, he did not respond.  Therefore, pursuant to 
instructions within the letter, the Board will assume that 
the veteran is representing himself in the current appeal.

In February 2004, the Board remanded the case to the appeals 
management center (AMC) for readjudication and further 
evidentiary development.  Per Board remand instruction, the 
AMC issued a supplemental statement of the case in August 
2004, and the case was subsequently returned to the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claims has been developed and the appellant 
has been notified of the evidence necessary to substantiate 
the claims.

2.  The veteran has an ejection fraction of 60 percent, with 
mild heart abnormalities on echocardiogram.  His activity 
level is three to four METs capacity without resultant 
dyspnea, fatigue, angina, dizziness or syncope.

3.  The veteran has ankylosis of the distal interphalangeal 
joint of the right index finger without interference with the 
function of other fingers.

4.  The evidence does not show that the veteran is unable to 
secure or follow a substantially gainful occupation solely by 
reason of his service-connected disabilities.

5.  The veteran has not died, is not on active duty, and does 
not have a total service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for hypertensive heart disease are not met.  38 U.S.C.A. §§ 
1155, 5103A (West 2002); 38 C.F.R. §§ 3.102, 4.104, 
Diagnostic Code 7007 (2004).

2.  The criteria for entitlement to a rating greater than 10 
percent for ankylosis of the right index finger are not met.  
38 U.S.C.A. §§ 1155, 5103A; 38 C.F.R. §§ 3.102, 4.71a, 
Diagnostic Code 5225, 5153 (2004).

3.  The criteria for entitlement to a total disability rating 
for compensation purposes based on individual unemployability 
by reason of service-connected disabilities are not met.  38 
U.S.C.A. §§ 1155, 5103A; 38 C.F.R. §§ 3.102, 4.16 (2004).

4.  The veteran's claim for dependents' educational 
assistance benefits pursuant to 38 U.S.C.A. Chapter 35 lacks 
legal merit or entitlement under the law.  38 U.S.C.A. §§ 
3501, 3510; 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" mandate that notice precede an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  The Court also specifically 
recognized that, where, as in the case currently before the 
Board, that notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice specifically complying with sections 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, because an initial AOJ 
adjudication had already occurred.  Pelegrini v. Principi, at 
120, 122-4.

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of the 
January 2002 Statement of the Case and August 2004 
Supplemental Statement of the Case, and December 2000, June 
2002, October 2003 and May 2004 correspondence from the RO, 
the veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claims on 
appeal.

In particular, the Board notes evidence development letters 
dated in December 2000, June 2002, October 2003 and May 2004, 
in which the veteran was advised of the type of evidence 
necessary to substantiate his claims.  In these letters, the 
veteran was also advised of his and VA's responsibilities 
under the VCAA, including what evidence should be provided by 
the veteran and what evidence should be provided by VA.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in substantiating the claims on appeal.  
As indicated below, the RO has obtained and associated with 
the claims file the veteran's VA outpatient treatment 
records, VA examination reports and the RO attempted to 
obtain the veteran's Social Security records, however, a 
response from the Social Security Administration indicated 
that no records were available.  Significantly, the veteran 
has not identified, and the record does not otherwise 
indicate, any existing pertinent evidence that has not been 
obtained.  

II.  Entitlement to an increased rating for hypertensive 
heart disease, currently evaluated as 30 percent disabling.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  Hypertensive heart disease is evaluated pursuant 
to the criteria found in Diagnostic Code 7007 of the 
Schedule.  38 C.F.R. § 4.104.  Under those criteria, a rating 
of 100 percent is warranted where the evidence shows chronic 
congestive heart failure, or; a workload of 3 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction less than 
30 percent.

A rating of 60 percent is warranted where the evidence shows 
more than one episode of acute, congestive heart failure in 
the past year, or; a workload greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.

A rating of 30 percent is warranted where the evidence shows 
that a workload of 5 METs but not greater than 7 METs results 
in dyspnea, fatigue, angina, dizziness, or syncope, or; 
evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram, or X-ray.  38 C.F.R. § 
4.104.

A February 19, 1999, VA medical report shows that the veteran 
had a history of hypertension.  He had been experiencing 
symptoms of dizziness for two years.  He also had 
palpitations, that he described as skipped beats and hard 
heart beats, occurring mostly at night.  These could last 
from 45 minutes to an hour.  He had never had a sensation of 
racing heartbeat near syncope, or syncope.  He did have an 
episode of passing out ten years prior, but could not 
remember the details.  He had no chest discomfort, dyspnea on 
exertion, paroxysmal nocturnal dyspnea, or orthopnea.  He was 
fairly active and did volunteer work without any symptoms.

Physical examination found his blood pressure to be 142/71.  
His heart rate was 64 and regular.  Fundoscopic examination 
of the eyes revealed mild arterial narrowing but was 
otherwise normal.  Cardiac examination showed a regular rate 
and rhythm with an S4 gallop, without murmurs or rubs.  
Extremities showed no clubbing, cyanosis, or edema.  There 
were preserved distal pulses.  Holter monitor showed frequent 
premature ventricular and atrial contractions as well as 
several short runs of supraventricular tachycardia up to four 
beats in duration.  There was some aberrant conduction.  He 
had his usual symptoms during the Holter monitor.  The 
episodes of short runs of supraventricular tachycardia did 
not seem to correlate with his symptoms.  He did have those 
symptoms however, during the ectopic beats such as atrial 
trigeminy and bigeminy.  An echocardiogram from July 1997 was 
normal.

The examiner summarized that the veteran had a two-year 
history of palpitations that was most likely related to his 
frequent ectopic beats that seemed to occur mostly at night.  
He did not have any evidence for structural heart disease 
other than possibly mild hypertensive heart disease.  Given 
the lack of clinical history or objective evidence for 
significant supraventricular tachycardia, the examiner did 
not see any indication for antiarrhythmic therapy.  The 
duration of his symptoms correlated with the initiation of 
Lopressor and medication change was considered.

A December 2000 VA examination found that the veteran was 
controlling his condition with medication.  Physical 
examination found that the veteran's blood pressure was 
130/90.  Heart and lung examination was normal.  There was no 
evidence of a third or fourth heart sound noted.  There was 
no evidence of adventitious lung sounds noted.  The examiner 
diagnosed mild hypertension.

A May 2001 VA general medical examination notes that the 
veteran's evaluation and echocardiogram in 1997 were within 
normal limits.  A Holter monitor in 2000 demonstrated normal 
rhythm with frequent supraventricular contractions of no 
clinical significance.  The veteran complained of occasional 
chest pains that were substernal, sharp, nonradiating and not 
associated with shortness of breath or sweating.  He did not 
take Nitroglycerine, although he had taken it in the past.  
He stated that there was a history of heart failure, but the 
records did not reveal that.  A chest X-ray performed the 
previous year revealed normal heart size with senile 
emphysema with no hyperaeration.

Physical examination found that blood pressure was 160/80 in 
the right arm and 160/88 in the left arm.  The lungs were 
clear.  The heart was regular.  There was no cyanosis, 
clubbing, or edema.  Review of the veteran's activity level 
revealed a three to four METs capacity.  His medications 
included Amlodipine and Metoprolol.  The examiner diagnosed 
hypertension.  There was no overt history of end organ 
damage.  He did have a history of chest pain.  There was no 
definitive history of myocardial infarction.  It was 
reasonable, in view of his age and hypertension, that he had 
coronary disease.

The electrocardiogram was interpreted as essentially normal.  
Echocardiogram showed mild abnormalities with an ejection 
fraction of 60 percent.  The examiner noted that the 
veteran's emphysema interfered with assessing his METs 
capacity accurately.  He was able to walk half a mile on a 
level surface on a nice day before becoming short of breath.  
As a limiting factor, he did not have chest pain and the 
examiner did not believe that the shortness of breath was an 
anginal equivalent.

The Board finds that the criteria for a rating greater than 
30 percent are not met.  The evidence shows that the veteran 
has an ejection fraction of 60 percent, with mild heart 
abnormalities on echocardiogram.  

While his activity level revealed three to four METs 
capacity, the examiner found that his nonservice-connected 
emphysema interfered with measuring his METs capacity 
accurately.  In fact, the limiting factor in determining his 
METs was shortness of breath.  The examiner found that 
shortness of breath was not an anginal equivalent, and did 
not attribute shortness of breath to the service-connected 
heart disease.

While the veteran has a capacity of three to four METs, the 
recent examination revealed that he did not have the 
requisite symptoms of dyspnea, fatigue, or angina needed for 
a 60 percent evaluation.  The examiner found that while the 
veteran had a history of angina, he did not currently have 
chest pain, and that the reported shortness of breath was not 
an anginal equivalent.  The veteran did not report complaints 
of syncope or fatigue.  In fact, it was reported that 
notwithstanding his emphysema, he could walk one half mile.

The veteran's ejection fraction of 60 percent would not 
qualify him for a 60 percent rating as that rating requires 
an ejection fracture of 30 to 50 percent.  The evidence does 
not show any episodes of acute congestive heart failure in 
the past year.  The EKG was normal.  Furthermore, the veteran 
had only mild heart abnormalities on echocardiogram and a 
normal EKG.  The May 1997 VA examination report shows that he 
had a normal left ventricle on echocardiogram.  These 
findings belie a conclusion that he has ventricular 
dysfunction.

Therefore, the Board finds that a rating greater than 30 
percent is not warranted.   The preponderance of the evidence 
is against the veteran's claim, and an increased rating is 
denied.  38 U.S.C.A. §§ 1155, 5103A; 38 C.F.R. §§ 3.102, 
4.104, Diagnostic Code 7007.



III.  Entitlement to an increased rating for a right index 
finger disability, currently evaluated as 10 percent 
disabling.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  Disabilities of the index finger are evaluated 
pursuant to the criteria found in Diagnostic Codes 5225 and 
5153 of the Schedule.  38 C.F.R. § 4.71a.   Under those 
criteria, a rating of 10 percent is warranted where the 
evidence shows ankylosis of the index finger (Diagnostic Code 
5225) or amputation of the index finger through the middle 
phalanx or at the distal joint (Diagnostic Code 5153).  A 
rating of 20 percent is warranted where the evidence shows 
amputation of the index finger without metacarpal resection, 
at the proximal interphalangeal joint or proximal thereto 
(Diagnostic Code 5153).  38 C.F.R. § 4.71a.

When only one joint of a digit is ankylosed or limited in 
motion, the determination will be made on the basis of 
whether motion is possible to within two inches of the 
transverse fold of the palm.  When so possible, the rating 
will be for favorable ankylosis.  Otherwise, the rating will 
be for unfavorable ankylosis.  Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, even 
though each is individually in a favorable position, will be 
rated as unfavorable ankylosis.   Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, with 
either in extension or in extreme flexion, will be rated as 
amputation.  38 C.F.R. § 4.71a.

The criteria for evaluation of finger ankylosis were amended 
during the pendency of the veteran's appeal, effective August 
26, 2002.  See 67 Fed. Reg. 48784-48787 (July 26, 2002).  
Pursuant to the criteria in effect as of August 26, 2002, a 
10 percent rating is warranted where the evidence shows 
unfavorable or favorable ankylosis of the index finger.  The 
evaluator was also to consider whether evaluation as 
amputation was warranted and whether an additional evaluation 
was warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand.  A 
rating greater than 10 percent continues to require 
amputation pursuant to Diagnostic Code 5153.

The regulations provide that the normal range of distal 
interphalangeal joint motion is from 0 to 70 or 80 degrees of 
flexion.  If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, and either 
is in extension or full flexion, or there is rotation or 
angulation of a bone, the disability will be evaluated as 
amputation without metacarpal resection, at the proximal 
interphalangeal joint or proximal thereto.

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must determine whether the law or regulation 
identifies the type of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  

The new provision should not be applied to the claim if it 
would produce retroactive effects.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003) ("[S]tatutes or regulations liberalizing the 
criteria for entitlement to compensation . . . may be applied 
to pending claims because their effect would be limited to 
matters of prospective benefits.").  However, where the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  

Therefore, VA must consider the application of the amended 
regulations to the veteran's claim for an increased rating 
for a right index finger disability from August 26, 2002.  
For any date prior to August 26, 2002, VA cannot apply the 
revised regulations.

Accordingly, the Board will evaluate the veteran's 
symptomatology pursuant to both the criteria in effect prior 
to August 26, 2002, and the criteria in effect subsequent to 
that date, to determine which may be more favorable to the 
veteran.  The Board finds that those regulations are equally 
unfavorable because neither results in an allowance of the 
veteran's claim.

A December 2000 VA examination notes that the veteran had a 
crush injury of the right index finger in service.  He had no 
range of motion at the distal.  Physical examination found 
that the distal interphalangeal joint of the right index 
finger was fixed in about 30 degrees of flexion.  No range of 
motion, active or passive, was possible at that joint.  The 
examiner diagnosed arthritis of the distal interphalangeal 
joint of the right index finger with no range of motion and 
the joint fixed in 30 degrees of flexion.

The Board finds that the criteria for a rating greater than 
10 percent are not met because no more than unfavorable 
ankylosis is shown.  The evidence shows that the veteran's 
right index finger is fixed in 30 degrees of flexion at the 
distal interphalangeal joint.  However, the evidence does not 
show limitation of motion or ankylosis of any of the other 
joints of that finger.  Thus, he would not be entitled to a 
higher evaluation on the basis of amputation.  The evidence 
does not show any amputation of that finger.  The criteria 
for a rating greater than 10 percent are not met.

An additional evaluation is not warranted for resulting 
limitation of motion of other digits, or interference with 
overall function of the hand, because the evidence does not 
show any resulting limitation of motion of other digits or 
interference with overall function of the hand.  No such 
limitation was reported on the recent VA examination, and on 
the May 1997 examination, right hand function, aside from 
that of the index finger, was also reported as normal.

Accordingly, the Board finds that the criteria for 
entitlement to a rating greater than 10 percent for ankylosis 
of the right index finger are not met.  The preponderance of 
the evidence is against the veteran's claim and an increased 
rating is denied.  38 U.S.C.A. §§ 1155, 5103A; 38 C.F.R. §§ 
3.102, 4.71a, Diagnostic Code 5225, 5153.

IV.  Extraschedular Evaluations

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra- 
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.

In Floyd v. Brown, 9 Vet. App. 88, 95 (1996), where the Board 
had purported to grant an extra-schedular rating, the Court 
stated that a claim for an extra-schedular rating must be 
sent by the Board to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," but held that the Board's failure to so refer to 
such officials constituted harmless error.  As Floyd 
specifically noted, the "regulation does not preclude the 
Board from considering whether referral to the appropriate 
first-line officials is required." Ibid.  Moreover, the Court 
has not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1), 
or from reaching such a conclusion on its own.  Bagwell v. 
Brown, 9 Vet. App. 337, 338 (1996).  The question of an 
extra-schedular rating is a component of the appellant's 
claim for an increased rating, Floyd, 9 Vet. App. at 96.

In the instant case the RO considered the applicability of § 
3.321 in the January 2001, statement of the case.  
Accordingly consideration of this question by the Board does 
not prejudice the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

The veteran's heart disease and right index finger disability 
have not required any recent periods of hospitalization.  
Therefore, the Board finds that neither disability is 
manifested by the need for frequent hospitalization.  The 
veteran has contended that these disabilities interfere with 
his work.  However, he is not currently working.   More 
importantly, a VA examiner opined in September 2002, that 
there were no limiting factors from disease or the right 
index finger as to his ability to maintain his former 
employment.  Therefore, the Board finds that neither service-
connected disability causes marked interference with 
employment.  Accordingly, the Board will not refer either 
claim for consideration of an extraschedular evaluation.

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.   For the above purpose of one 60 percent disability, 
or one 40 percent disability in combination, the following 
will be considered as one disability: (1) disabilities of one 
or both upper extremities, or of one or both lower 
extremities, including the bilateral factor, if applicable, 
(2) disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  It is provided further that the existence or degree 
of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  38 C.F.R. § 
4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards should submit to 
the Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in § 
4.16(a).  38 C.F.R. § 4.16(b).

The veteran has established service connection for 
hypertensive heart disease, evaluated as 30 percent 
disabling, and for a right index finger disability, evaluated 
as 10 percent disabling.  The veteran's combined service-
connected disability rating is 40 percent.  38 C.F.R. § 4.25 
(2004).  Therefore, the Board finds that the veteran does not 
meet the schedular criteria found in 38 C.F.R. § 4.16(a).

Nonetheless, the Board must consider whether the claim should 
be referred for assignment of a total rating on an 
extraschedular rating.

In his September 2000 claim for individual unemployability, 
the veteran has stated that he worked as a cook from June 
1943 to May 1963 while in the Navy.  He then worked as a 
porter from May 1965 to September 1976.  He stated that he 
had not worked since September 1976 and that he became too 
disabled to work at that time.   The veteran stated that he 
had six years of education.

A September 2002 VA medical opinion from the examiner who 
examined the veteran in May 2001 shows that the examiner 
reviewed the veteran's claims folder and the original 
examination.  The examiner found that the veteran's service- 
connected disabilities did not preclude his working as a cook 
or porter with a sixth grade education.  The examiner stated 
that the right index finger would be unlikely to preclude 
employment as a cook or porter.  The examiner found no 
limiting factors on the basis of hypertension, minor heart 
abnormalities, emphysema, or finger problem to preclude the 
veteran employment as a cook or a porter.

The Board finds that the opinion of the medical professional 
who found that the veteran's service-connected disabilities 
would not preclude his working as a cook or a porter is more 
persuasive than the veteran's statement that he is too 
disabled to work.  The medical professional has no interest 
in the outcome of the veteran's claim, and has expertise in 
the evaluation of disability.

Accordingly, the Board finds that the criteria for 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities are not met.  The 
preponderance of the evidence is against the veteran's claim 
and entitlement to a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities is denied.  38 U.S.C.A. §§ 
1155, 5103A; 38 C.F.R. §§ 3.102, 4.16.

V. Entitlement to dependents' educational assistance benefits 
pursuant to 38 U.S.C.A. Chapter 35.

For the purposes of dependents' educational assistance under 
38 U.S.C. Chapter 35 a child, spouse or surviving spouse of a 
veteran or serviceperson will have basic eligibility if the 
veteran: (1) Was discharged from service under conditions 
other than dishonorable, or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 C.F.R. §§ 3.807, 21.3020, 21.3021.

The evidence shows that the veteran has not died.  The 
veteran is not currently on active duty.  Furthermore, this 
decision has found that the veteran does not have a total 
service-connected disability.

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994). Cf. FED R. CIV. P. 12(b)(6) (failure to 
state a claim upon which relief can be granted).  In this 
case, the Board finds that the law and not the evidence is 
dispositive.

Accordingly, the Board finds that the veteran's claim for 
dependents' educational assistance benefits pursuant to 38 
U.S.C.A. Chapter 35 lacks legal merit or entitlement under 
the law.  Therefore, that claim is denied and the appeal to 
the Board is terminated.  38 U.S.C.A. §§ 3501, 3510; 38 
C.F.R. §§ 3.807, 21.3020, 21.3021; Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

Entitlement to a rating greater than 30 percent for 
hypertensive heart disease is denied.

Entitlement to a rating greater than 10 percent for a right 
index finger disability is denied.

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities is denied.

Entitlement to dependents' educational assistance benefits 
pursuant to 38 U.S.C.A. Chapter 35 is denied.




	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


